Gill, J.
— The plaintiff appeals from a judgment of the lower court, quashing an execution issued on a judgment, by him obtained, against the defendant. The cause originated in a justice’s court, where the defendant filed its motion to quash the execution. The motion was overruled by the justice, and defendant appealed to the circuit court. On a hearing there, the court sustained the motion, and plaintiff is the appellant here.
We are unable to review the action of the circuit court, as to its ruling on the motion, for the reason that the plaintiff saved no exceptions at the time of such ruling. This course we are compelled to pursue, under repeated decisions, in this state. As said in Bateson v. *338Clark, 37 Mo. 34, this was a matter of mere exception, which arose from the action of the court during the progress of the trial, and is “strictly no part of the record, unless made so by being incorporated in a bill of exceptions, and, to entitle it to any notice, or be made available here, the action of the court must have been excepted to at the time the alleged error was committed. See, also, Corby v. Tracy, 62 Mo. 511.
The judgment must be affirmed;
All concur.